SCHWARTZ, Senior Judge.
This appeal from an order which provides that the appellee is entitled to the recovery of attorney’s fees from the appellant but does not set the amount is dismissed without prejudice as premature. See Archbishop Coleman F. Carroll High Sch., Inc. v. Maynoldi, 30 So.3d 533, 535-536 (Fla. 3d DCA 2010); Lynbrook Courts *851Condo. Assoc. Inc. v. Direct Indus. Service & Supply, 21 So.3d 825 (Fla. 3d DCA 2009); Gonzalez Eng’g, Inc. v. Miami Pump & Supply Co., Inc., 641 So.2d 474 (Fla. 3d DCA 1994).
Appeal dismissed.